Title: To Thomas Jefferson from George Washington, 21 March 1781
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Head Quarters. New Windsor March 21st. 1781

I should have done myself the honor to have acknowledged your Excellency’s Letters of the 8th, 12th, 17th, 26th of February and 8th Inst. at the time they were severally received; had I not been absent from this place on a Journey to the French Army at New Port, from whence I have but just now returned.
The transactions and movements you have made me acquainted with in the course of these Letters, were not only important to the Southern States, but even to the whole confederation. And the scen[e] becomes every day more interesting. Before this time I cannot but hope our friends have arrived safely in your Bay. I am sure they will meet with every aid and assistance from your State; and I already anticipate the happiest consequences from this cooperation.
I shall remain in the most anxious expectation, until I hear farther respecting the operations in your quarter.
I have the honor to be With very great esteem & regard Your Most Obed Servt.,

Go: Washington

